33 Ill. App.2d 12 (1961)
178 N.E.2d 200
Aron Bartlett, Plaintiff-Appellant,
v.
Chicago Transit Authority, a Municipal Corporation, Defendant-Appellee.
Gen. No. 48,412.
Illinois Appellate Court  First District, First Division.
November 20, 1961.
Rehearing denied December 11, 1961.
Scheffres & Hodes, of Chicago, for appellant.
William J. Lynch, William S. Allen and Jerome F. Dixon, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE ENGLISH.
Affirmed.
Not to be published in full.